907 So. 2d 648 (2005)
Page SHUFF, Petitioner,
v.
CITY OF OPA LOCKA, and Serenity Lakes, Ltd., Respondents.
No. 3D05-705.
District Court of Appeal of Florida, Third District.
July 27, 2005.
Charles M. Baron, Miami, for petitioner.
A. Quinn Jones, III, City Attorney; Bercow & Radell and Jeffrey Bercow, Miami and Graham Penn, for respondents.
Before CORTIÑAS and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.
ROTHENBERG, Judge.
The circuit court, acting in its appellate capacity, denied the petitioner's petition for writ of certiorari. Our review is, therefore, limited to whether the circuit court denied the petitioner procedural due process and whether the decision is a departure from the essential requirements of the law. See Ortega v. United Auto. Ins. Co., 847 So. 2d 994 (Fla. 3d DCA), review dismissed, 859 So. 2d 516 (Fla.2003). While the circuit court issued a per curium denial of the petition for writ of certiorari, after a review of the record we conclude that petitioner has been afforded procedural due process and the circuit court sitting in its appellate capacity did not depart from the essential requirements of the law. See Miami-Dade County v. Omnipoint Holdings, Inc., 863 So. 2d 195, 199 (Fla.2003)(explaining that a ruling constitutes *649 a departure from the essential requirements of the law when it amounts to a violation of a clearly established principle of law resulting in a miscarriage of justice).
Petition denied.